Citation Nr: 0944065	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-32 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hypertension

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for hyperopia.

7.  Entitlement to service connection for positive tuberculin 
tine test.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 3, 1986 to May 22, 1986; from December 7, 1990 
to May 17, 1991; and from March 15, 2003 to July 23, 2004.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of July 2005 and September 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The appeals 
have been merged for the sake of economy.

Procedural history

In the above-referenced July 2005 rating decision, the RO 
denied the Veteran's service connection claims for sinusitis, 
hypertension, tinnitus, bilateral hearing loss, and 
hyperopia.  At that time, the Veteran only disagreed with the 
RO's denial of his hearing loss claim.  He duly perfected an 
appeal as to that issue.

Subsequently, in the above-referenced September 2006 rating 
decision, the RO denied the Veteran's service connection 
claims for PTSD and positive tuberculin tine test.  In 
addition, upon receipt of service treatment records that were 
not associated with the claims file at the time of the RO's 
prior July 2005 rating decision, the RO readjudicated the 
Veteran's sinusitis, hypertension, tinnitus, and hyperopia 
claims on the merits, and each were denied.  The Veteran 
disagreed with the RO's decisions, and he perfected an appeal 
as to these six issues.  

[The Board notes that under 38 C.F.R. 3.156(c), if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decide the 
claim, as in this case, VA will reconsider the claim, 
nothwithstanding the provisions governing the reopening of 
previously denied claims through the submission of new and 
material evidence.  In this case, as noted above, the 
Veteran's service treatment records were associated with the 
Veteran's claims file after the July 2005 rating decision.                            
See the September 2006 rating decision, page 8.  Accordingly, 
the RO properly readjudicated the Veteran's previously denied 
sinusitis, hypertension, tinnitus, and hyperopia claims on 
the merits in September 2006.]  

Issues not on appeal

In a December 7, 2006 rating decision, the RO assigned a 
single 50 percent disability evaluation for the Veteran's 
service-connected sleep apnea and asthma, effective March 1, 
2007.  To the Board's knowledge, the Veteran has not 
disagreed with the RO's decision.  Accordingly, the issue is 
not in appellate status.              See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A.         
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claims must be remanded for further evidentiary 
development.  

On November 24, 2008, the RO sent the Veteran a letter 
indicating that his appeals have been certified to the Board, 
and that he had 90 days to submit any additional evidence 
concerning his appeal.  Within 90 days, the Veteran submitted 
a statement indicating that he had been receiving recent 
treatment at VA outpatient clinics in Fayetteville, Arkansas 
as well as the VA Health Care Systems of the Ozarks, also in 
Fayetteville.  The Veteran contended that the medical records 
documenting this treatment would support his appeal, and 
requested that they be obtained and made part of the record.  
See the Veteran's Statement in Support of Claim, received by 
the Board on December 12, 2008.  It appears that these 
records have not yet been obtained.  Indeed, no treatment 
records dated more recently than October 2006 currently exist 
of record.

It is the duty of the VA to assist a veteran in obtaining 
records from Federal agencies, including VA Medical Centers.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, updated 
VA medical treatment records must be obtained.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact the Veteran and 
request that he identify, to the extent 
possible, any medical treatment he 
received from October 2006 to the present 
for the disabilities he currently claims 
on appeal.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not in the record on 
appeal, to include the above-referenced VA 
treatment records already identified by 
the Veteran from the VA outpatient clinic 
in Fayetteville, Arkansas, and the VA 
Health Care Systems of the Ozarks.  Any 
such records so obtained should be 
associated with the Veteran's VA claims 
folder.  

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems necessary, VBA should  
readjudicate the Veteran's service 
connection claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the Veteran with 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


